DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-4 as originally presented and filed on 10/03/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 26 November 2018, 2018 (20181126).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to JAPANESE application number 2018-220153, filed on 26 November 2018, 2018 (20181126).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 10/03/2019 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180283891 A1 to Andrew et al. (Andrew) in view of US 20170103571 A1 to Beaurepaire; Jerome.

Regarding claim 1 Andrew teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    872
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    515
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    880
    587
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    821
    579
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    795
    589
    media_image5.png
    Greyscale

and associated descriptive texts including for example, paragraphs:
“ABSTRACT

. Instead, the device may periodically compare the current position of the user and the next navigation point, and periodically present guidance audio cues that indicate the distance and heading offset to the next navigation point. Guidance audio cues may be integrated with and/or supplemented by audio navigation instructions to indicate both the location of the next navigation point and instructions to be followed there.

[0010] As one example, the audio device may periodically play an audio tone, where the periodicity of the tone indicates the distance to the next navigation point. For example, while the navigation point is still more than a selected distance away from the current position of the user, the tone may be played once every 60 seconds; and when the user approaches the navigation point, the tone may be presented more frequently, such as once every five seconds when the navigation point is imminent. Additionally, the device may feature audiospatial output, such as stereo speakers that are capable of playing left and right tones. The volume of the tone presented through the left vs. right speakers may be adapted to indicate the heading offset between the user's current heading and the next navigation point; e.g., the tone may be presented strongly through the right speaker to indicate that the next navigation point is approaching on the right, and through the left speaker to indicate that the next navigation point is approaching on the left. Such guidance audio cues may be integrated with a navigation audio instruction to be followed at the route (e.g., the tone of the guidance audio cue may sweep upward to indicate a right turn at the next navigation point, or sweet downward to indicate a left turn at the next navigation point), and/or may be supplemental with navigation audio instructions (e.g., guidance audio tones may be used to indicate the relationship between the user's current position and the next navigation point, and verbal instructions may convey the navigation instruction to be followed at that next navigation point). By presenting guidance audio cues that indicate the distance and heading offset between the current position and the next navigation point, and with a periodicity that maintains the user's confidence in following the route according to the navigation device, the techniques presented herein may address various limitations in the conventional presentation of audio instructions in the field of audio-assisted navigation.

 [0032] In this example scenario 200, the user 102 travels a route 108 to a destination 106 with the assistance of the device 104, such as a mobile phone, a tablet, a headset or other form of wearable device, or a vehicle navigation system. The route 108 to the destination 106 may include a set of navigation 110 where a navigation instruction is to be provided to the user 102. In accordance with the techniques presented herein, the device 104 may periodically 212 detect a current location 114 of the user 102 and a heading 202 of the user 102 (e.g., a compass direction of the direction of travel of the user 102, and/or a compass direction of the road upon which the user 102 is traveling). Using this information, the device 104 may calculate a distance 204 to the next navigation point 110, and a heading offset 206 to the next navigation point 110 (e.g., an angle between the heading 202 of the user 102 and the cardinal direction of the next navigation point 110). In this example scenario, as the user 102 travels along a straight road (with a relatively fixed heading 202), the heading offset 206 increases as the distance 204 to the next navigation point 110 diminishes, due to the approaching navigation point 110 that is positioned toward the right side of the user 102. Further, the device 104 may periodically 212 present, to the user 102, a guidance audio cue 208 that indicates the distance 204 to the next navigation point 110 and the heading offset 206 to the next navigation point 110. In this example scenario 200, the device 104 comprises audio output components that are capable of generating an audiospatial field 210, such as a plurality of speakers arranged within a vehicle of the user 102, a binaural headset, or a simulated three-dimensional audio field. The guidance audio cue 208 is presented to the user 102 that indicates the distance (or, in this example, the proximity) to the next navigation point 110, e.g., by increasing the volume level of the guidance audio cue 208 as the distance to the next navigation point 110 is reduced. Additionally, the guidance audio cue 208 is positioned within the audiospatial field 210 to indicate the heading offset 206. For instance, when the next navigation point 110 is far away and approximately straightforward, the guidance audio cue 208 is presented at an approximately forward-facing location in the audiospatial field 210 (e.g., the guidance audio cue 208 may be played through a binaural speaker set with approximately equal volume through each speaker). However, when the user 102 approaches the next navigation point 110 and the heading offset 206 indicates a steadily increasing angle toward the user's right-hand side, the guidance audio cue 208 is positioned at an increasingly rightward position in the audiospatial field 210 (e.g., a binaural speaker set may present the cue with increasing volume in the right speaker or the right ear of the user 102, and a diminishing volume in the left speaker or left ear of the user 102). In this manner, the guidance audio cues 208 that the device 104 periodically presents to the user 102 may assist the user 102 in understanding the position of the next navigation point 110 relative to the current position 114 of the user 102, in accordance with the techniques presented herein.

 [0055] As a first variation of this second aspect, the guidance audio cues 208 may be presented as many types of audio, such as speech, nonverbal sound effects, music, and individual tones or chords. The guidance audio cues 208 may also be supplemented with a variety of non-audio signals, such as visual signals presented by a display, and/or haptic signals provided by a wearable device. “ (Emphasis added).  


a controller for transmitting, when the vehicle is controlled by a user 102 driving, a control signal for outputting route guidance information for informing a driver of the vehicle about a specified route by mechanical speech in para [0055] above “, the guidance audio cues 208 may be presented as many types of audio, such as speech”, and 
a control signal for outputting automatic driving guidance information for informing the driver of the vehicle about a route of the vehicle driven by the automatic driving by a sound effect in para [0010] above “, the tone may be played once every 60 seconds; and when the user approaches the navigation point, the tone may be presented more frequently, such as once every five seconds when the navigation point is imminent.” (Emphasis added).  

Andrew does not appear to expressly disclose a controller for transmitting, when the vehicle is controlled by automatic driving.

Beaurepaire teaches in the figures below:

    PNG
    media_image6.png
    679
    545
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    501
    731
    media_image7.png
    Greyscale


“[0002] A need exists to make travelling by vehicle more engaging for passengers. As semi-automated and autonomous vehicles are developed, passengers—including the driver—now have more opportunities for leisure, entertainment, and experiences while in transit. Frequently repeated trips such as commutes and longer trips provide an opportunity for passengers to be entertained.”,

a control signal for outputting route guidance information for informing a driver of the vehicle about a specified route by mechanical speech in paras:
“[0027] Elements of a virtual reality environment include, but are not limited to brightness, color, contrast, content, sound effects, dialog, music, white noise, foreground visual elements, background visual elements, speed of virtual motion, and perspective view elements… 

[0086] Using input from the end user, client devices 122, 129 and/or 133, the client devices and/or electronic horizon generator 131 may examine potential routes between an origin location and a destination location to determine an optimum route. Client devices 122, 129 and/or 133, the client devices and/or electronic horizon generator 131 may then provide the end user with information about the optimum route in the form of guidance that identifies the maneuvers required to be taken by the end user to travel from the origin to the destination location. Some client devices 122, 129 and/or 133, may additionally display detailed maps on displays outlining the route, the types of maneuvers to be taken at various locations along the route, locations of certain types of features, and so on.”


a control signal for outputting automatic driving guidance information for informing the driver of the vehicle about a route of the vehicle driven by the automatic driving by a sound effect in para [0027] above.

Accordingly, the prior art references teach all of the claimed elements.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, directions and sound effects would be provided to the user during autonomous mode to make the trip more entertaining. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Beaurepaire to the prior art of Andrew as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the information providing device according to claim 1, wherein when the specified route is different from the route of the vehicle driven by the automatic driving, the controller is configured to transmit the control signal for outputting the sound effect see Andrew figure 9 items 907 and 912 and para:
“[0070] FIG. 9 is an illustration of example scenarios featuring some examples of such variations of the third aspect of the techniques presented herein. In a first example scenario 900, the user 102 is following a route 108 toward a next navigation point 110, but has failed to follow a navigation instruction at the next 110. The device 104 may present a guidance audio cue 208 that conveys the error to the user 102, e.g., a left-right-left tone that signals a “turn around” navigation instruction 904 (optionally accompanied by a verbal instruction). In a second example scenario 902, the user 102 is following a route 108 to a next navigation point 110, but is approaching a particular divergence point 906 that raises a possibility of an incorrect navigation (e.g., based on other users' travel history 908 or the user's own travel history 910), such as a first left turn that closely precedes a second left turn that the user 102 is to follow, where the first left turn incorrectly leads the user 102 away from the destination 106. The device 104 may present a guidance audio cue 208 that cautions the user 102 about the divergence point 906, e.g., presenting a “straight ahead” type of guidance audio cue 208 that serves as a “don't turn left” navigation instruction 912. In this manner, the presentation of guidance audio cues 208 may be adapted to promote the understanding of the user 102 as to the position of the next navigation point 110 in accordance with the techniques presented herein.”.  

Regarding claim 3 and the limitation the information providing device according to claim 1, wherein: 
the vehicle includes a first speaker 310 installed on a right side in a travel direction, and 
a second speaker 310 installed on a left side in the travel direction see Andrew Fig. 3; and 
the controller is configured to transmit the control signal so as to output, 
when the vehicle moves rightward by the automatic driving, the sound effect at least from one of the first speaker and the second speaker in a first aspect, and output, 
when the vehicle moves leftward by the automatic driving, the sound effect at least from one of the first speaker and the second speaker in a second aspect different from the first aspect see Andrew para [0032]
 “However, when the user 102 approaches the next navigation point 110 and the heading offset 206 indicates a steadily increasing angle toward the user's right-hand side, the guidance audio cue 208 is positioned at an increasingly rightward position in the audiospatial field 210 (e.g., a binaural speaker set may present the cue with increasing volume in the right speaker or the right ear of the user 102, and a diminishing volume in the left speaker or left ear of the user 102). In this manner, the guidance audio cues 208 that the device 104 periodically presents to the user 102 may assist the user 102 in understanding the position of the next navigation point 110 relative to the current position 114 of the user 102, in accordance with the techniques presented herein.” (Emphasis added).  

Regarding claim 4 the rejection of corresponding parts of claim 1 above are incorporated herein.  Regarding the limitation an in-vehicle device comprising: 
a car navigation device including an input unit for inputting a place of departure and a destination see Andrew para [0025]:
“[0025] FIG. 1 presents an illustration of an example scenario featuring audio navigation assistance of a user 102 by a device 104. In this example scenario 100, the user 102 is traveling to a destination 106 along a route 108 that comprises a series of navigation points 110, and the user 102 is instructed to follow a particular navigation instruction to maintain the route 108 to the destination 106.”, 

a search unit for a route from the input place of departure to the destination in Andrew para:
“0001] Within the field of navigation, many scenarios involve the presentation of navigation instructions that provide navigation assistance to the user. For example, a mapping application may receive from the user a selection of a destination; plan a route from the current position of the user to the destination, where the route includes a number of navigation instructions at specific locations, such as turning left at particular street; and present audio instructions that describe the navigation instructions when the user is close to the location.”, and 

a first controller for generating, based on the route and a current location see Andrew, 
a control signal for outputting route guidance information for informing a driver of a vehicle about a route to travel see Andrew; and 

wherein when the vehicle is driven automatically by the automatic driving device of Beaurepaire, 
the first controller generates a control signal for outputting the route guidance information by mechanical speech as taught by Andrew, and 
the second controller generates a control signal for outputting the automatic driving guidance information by a sound effect as taught by Andrew.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Beaurepaire to the prior art of Andrew as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to navigation systems and methods of route guidance using speech and sound effects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210226

/BEHRANG BADII/Primary Examiner, Art Unit 3665